43 Cal. 3d 534 (1987)
734 P.2d 987
236 Cal. Rptr. 151
In re BERNARD P. McCULLOUGH, a Judge of the Justice Court, on Censure.
Docket No. S.F. 25030.
Supreme Court of California.
April 17, 1987.
*535 THE COURT.
The Commission on Judicial Performance has recommended that we publicly censure Bernard P. McCullough, a Judge of the Justice Court, San Benito Judicial District, San Benito County, for "persistent failure ... to perform the judge's duties" and for "conduct prejudicial to the administration of justice that brings the judicial office into disrepute." (Cal. Const., art. VI, § 18, subd. (c)(2).) Judge McCullough has not challenged the commission's findings or recommendation.
Following the appointment of a special master, an agreed statement was received in lieu of testimony; the commission subsequently took into consideration favorable documentary evidence. Thereafter, the commission adopted the findings and conclusions of the special master that between 1982 and 1985, despite three private admonishments and inquiries from the commission and the attorneys involved, Judge McCullough failed to timely decide a case submitted to his court for a period of three years, nine months. In addition, he continued to execute salary affidavits and to receive his salary even though submitted cases remained pending and undecided in his court for periods in excess of 90 days. (See Gov. Code, § 71610; cf. Cal. Const., art. VI, § 19; Gov. Code, § 68210; Mardikian v. Commission on Judicial Performance (1985) 40 Cal. 3d 473 [220 Cal. Rptr. 833, 709 P.2d 852].) (1) The commission concluded that the protracted delay and the failure to respond to party and commission inquiries amounts to a persistent failure to perform judicial duties and a violation of canon 3A(5) of the California Code of Judicial Conduct. Moreover, Judge McCullough's failure to promptly decide cases, despite private admonishments and inquiries from the commission and the parties, and his disregard of California law in executing salary affidavits and in receiving his salary, was "conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
After reviewing the record, we are satisfied that the conclusions of the commission are justified, and that its recommendation should be adopted. This order will serve as the appropriate sanction."